Citation Nr: 1030019	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include PTSD.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for chronic urinary condition and 
impotence (claimed as kidney and bladder problems and sexual 
dysfunction).

4.  Entitlement to service connection for a psychiatric disorder, 
to include a depressive disorder and an anxiety disorder.

5.  Entitlement to service connection for chronic urinary 
condition and impotence.  




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Oakland, California 
(RO).  In that rating decision, the RO declined to reopen claims 
for service connection for a psychiatric disorder, to include 
PTSD, and for urinary disorder and impotence (claimed as kidney 
and bladder problems and sexual dysfunction).  In that rating 
action, the RO also denied service connection for a thyroid 
disorder. The Veteran perfected appeals to the Board regarding 
the three claims.

In a November 2005 decision, the Board denied the thyroid 
disorder claim; and remanded to the RO for further development 
the two claims regarding the psychiatric disorder, and the 
urinary disorder and impotence.  In May 2005, the appellant 
testified before the undersigned Veterans Law Judge at the RO.  
In October 2006, the Board again remanded the case to the RO for 
development with respect to the two claims previously remanded.

The appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court) the Board's November 2005 decision to 
deny service connection for a thyroid disorder.  In a June 2007 
Order, the Court vacated the part of the November 2005 Board 
decision that denied the claim for service connection for a 
thyroid disorder.  The claim was then before the Board and 
remanded for further development in October 2007.  

As the Board must first decide whether new and material evidence 
has been received to reopen the claims for service connection 
before it can address the matters on the merits-and in light of 
the Board's favorable action on the Veteran's petitions to reopen 
the claims-the Board has characterized the appeal as encompassing 
the two issues listed on the title page.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the findings 
of record, which include diagnoses of depressive disorder and an 
anxiety disorder, the Board has recharacterized the Veteran's 
claim as stated on the title page.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam order).

The issue of entitlement to service connection for chronic 
urinary disorder and impotence is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A thyroid disorder did not originate in service and it is not 
related to any incident of service.  

2.  In an August 1998 rating decision, the RO denied the 
Veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  The Veteran did not initiate an 
appeal of that decision.  

3.  The evidence associated with the claims file since the August 
1998 rating decision is not cumulative and redundant of evidence 
of record at the time of the prior denial, relates to an 
unestablished fact (namely, a presently existing psychiatric 
disability) necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for service 
connection for a psychiatric disorder.

4.  In an August 1998 rating decision, the RO denied the 
Veteran's claim for service connection for chronic urinary 
disorder and impotence.  The Veteran did not initiate an appeal 
of that decision.  

5.  The evidence associated with the claims file since the August 
1998 rating decision includes evidence that is not cumulative and 
redundant of evidence of record at the time of the prior denial, 
that relates to unestablished facts necessary to substantiate the 
claim, and that raises a reasonable possibility of substantiating 
the claim for service connection for chronic urinary disorder and 
impotence.  

6.  The Veteran has a psychiatric disability, diagnosed as a 
major depressive disorder and an anxiety disorder, that has been 
casually related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a thyroid disorder have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The RO's August 1998 decision that denied the claim for 
service connection for a psychiatric disorder, to include PTSD, 
became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2009).

3.  As evidence received since the August 1998 rating decision, 
denying service connection for a psychiatric disorder, to include 
PTSD, is new and material, the criteria for reopening the claim 
for service connection for a psychiatric disorder are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The RO's August 1998 decision that denied the claim for 
service connection for chronic urinary disorder and impotence 
became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2009).

5.  As evidence received since the August 1998 rating decision, 
denying service connection for chronic urinary disorder and 
impotence, is new and material, the criteria for reopening the 
claim for service connection for chronic urinary disorder and 
impotence are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

6.  The criteria for the establishment of entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as a 
major depressive disorder and an anxiety disorder, have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009). Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence, dated in August 2002 
and July 2004, a February 2004 statement of the case, March 2006 
and March 2007 letters, and a February 2010 supplemental 
statement of the case.  In particular, the letters informed the 
Veteran that to substantiate his service connection claim he must 
demonstrate that he has a current disability that is related to 
service.  The RO instructed the Veteran that the evidence 
included a statement from a doctor, containing the physical and 
clinical findings, the results of any laboratory tests or x-rays 
and the dates of examinations and tests.  The letters advised the 
Veteran that VA must make reasonable efforts to assist him in 
getting evidence, including medical records, Social Security 
Administration records, or relevant records not held by any 
Federal agencies.  The Veteran was told that it was his 
responsibility to submit all records not in the possession of a 
Federal agency, which includes records in his possession.  Thus, 
the RO has satisfied the requirement to notify the claimant of 
which portion of the information and evidence, if any, was to be 
provided by the claimant and which portion, if any, would be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). (Although the February 2004 letter to 
the veteran informing him of the notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim in February 2003, in August 2002, "the 
appellant [was] provided the content- complying notice to which 
he [was] entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO's March 
2006 letter provided the Veteran with the notice required in 
Dingess.  

Also, for a claim to reopen a previously denied claim for service 
connection, the VCAA requires that VA provide a notice letter 
that describes the basis of the previous denial, as well as the 
evidence necessary to substantiate the element or elements of 
service connection found to be unsubstantiated in the previous 
denial. The failure to provide this notice prior to the 
adjudication of a veteran's claim generally constitutes 
prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).  A March 2007 letter from the RO provided notice 
consistent with the requirements in Kent. 

Consequently, the Board does not find that any late notice under 
the VCAA requires remand to the RO. Nothing about the evidence or 
any response to the RO's notification suggests that the case must 
be re-adjudicated to satisfy the requirements of the VCAA.).  
Subsequent to both of those letters, the claims were 
readjudicated in a February 2010 supplemental statement of the 
case.  

Hence, while some of this notice was provided after the rating 
action on appeal, the Veteran is not shown to be prejudiced by 
the timing of VCAA- compliant notice. See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case (SOC) or SSOC, is sufficient to cure a 
timing defect).

Regarding VA's duty to assist, service medical records, post- 
service VA and private treatment and examination reports, 
numerous statements from the Veteran and hearing testimony are of 
record.  Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth any 
additional evidence helpful to the Veteran.  This is especially 
so given that the Veteran testified in support of his claim 
before the undersigned Veterans Law Judge at the RO in Oakland, 
California in May 2005.  

II. Pertinent Laws and Regulations

A.  Petition to reopen

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  
A claim which has been denied in an unappealed RO decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002), which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and material 
evidence, which applies prospectively to all claims made on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156(a)].  In the current case, 
the claim to reopen was received in January 2002, subsequent to 
that date.  Therefore, the current version of the law, which is 
set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, then the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must evaluate 
the merits of the claim in light of all of the evidence, both new 
and old, after ensuring that VA's statutory duty to assist the 
claimant in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

B.  Service connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed for 
certain chronic diseases if manifest to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Analysis

A.  Petitions to Reopen

1.  Psychiatric Disorder Claim

In an August 1998 rating decision, the RO denied service 
connection for a psychiatric disorder, to include PTSD.  The 
evidence of record at that time consisted of the Veteran's 
service treatment records, private treatment records, and a VA 
examination report.  The RO denied the Veteran's claim on the 
basis that the evidence of record failed to show that the Veteran 
had a current diagnosis of a psychiatric disorder.

The evidence added to the record since the August 1998 rating 
decision consists of VA treatment records, written statements 
from the Veteran, additional private treatment records, testimony 
from the Veteran's Board hearing and the report of a June 2009 VA 
examination report.  The newly submitted evidence shows that the 
Veteran has been diagnosed with a psychiatric disorder.  
Specifically, the June 2009 VA examiner diagnosed the Veteran 
with depressive disorder not otherwise specified and anxiety 
disorder not otherwise specified.  In addition, a March 2007 
statement from the Veteran's private physician shows a diagnosis 
of depression and relates the Veteran's depression to his 
military service.

The evidence that has been submitted since the August 1998 rating 
decision is both new and material because it relates to whether 
the Veteran has a current psychiatric disorder and whether or not 
that disorder is related to his military service.  As this 
evidence must be presumed credible, it tends to establish a 
previously unestablished fact that was necessary to substantiate 
the claim.  After reviewing the record, the Board finds that new 
and material evidence has been submitted to reopen the Veteran's 
claim of service connection for a psychiatric disorder.




2.  Chronic urinary disorder and impotence

In an August 1998 rating decision, the RO denied service 
connection for chronic urinary disorder and impotence.  The 
evidence of record at that time consisted of the Veteran's 
service treatment records and private treatment records.  The 
Veteran's claim was denied because the evidence of record failed 
to an in-service injury or disease or a causal relationship 
between the claimed conditions and his military service.  

The evidence added to the record since the August 1998 rating 
decision consists of VA treatment records, written statements 
from the Veteran, and testimony from the Veteran's Board hearing.  
The newly submitted evidence shows that the Veteran has been 
diagnosed with erectile dysfunction and that the Veteran's 
erectile dysfunction may be related to the Veteran's psychiatric 
condition.  A July 2007 VA treatment record shows that the 
Veteran complained of an inability to achieve or maintain an 
erection suitable for intercourse since the 1970's after he was 
assaulted in the military.  The Veteran was assessed as having 
erectile dysfunction.  The examiner noted possible etiologies of 
hypertension (with use of medication), use of alcohol, 
hypogonadism, hypothyroidism, and depression with use of 
medication.  Specifically, a July 2008 VA treatment record shows 
that the Veteran had surgery and the VA doctor noted the 
following findings: difficult to dilate left corpora.  Second 
incision made distally in order to dilate completely.  Still with 
slight leftward curve at the end.  In addition, the Veteran 
testified at the May 2005 Board hearing that his urinary 
condition and impotence began after he was kneed in the groin 
area while serving on active duty and has continued since that 
time.  

The evidence that has been submitted since the August 1998 rating 
decision is both new and material because it relates to whether 
the Veteran has a current his urinary disorder and impotence and 
whether or not those are related to his military service.  As 
this evidence must be presumed credible, it tends to establish a 
previously unestablished fact that was necessary to substantiate 
the claim.  After reviewing the record, the Board finds that new 
and material evidence has been submitted to reopen the Veteran's 
claim of service connection for chronic urinary disorder and 
impotence.  

B.  Service Connection

1.  Thyroid Condition

The Veteran has alleged that he has a thyroid disorder that is 
casually related to his military service.  Specifically, the 
Veteran contends that his hypothyroidism is a result of being 
physically assaulted while on active duty.  The Veteran contends 
that after the assault, he began to gain weight, which was the 
onset of his thyroid disorder.  

Service treatment records show that no thyroid condition was 
noted upon entering service and the Veteran did not seek 
treatment for or complain of a thyroid condition while on active 
duty.  The Veteran's May 1975 separation examination showed a 
normal clinical evaluation of the Veteran's endocrine system.  
Service entrance and separation examinations reflect that the 
Veteran entered the service weighing 176 pounds and left weighing 
180 pounds respectively.  

An April 2002 VA treatment record shows that the Veteran was 
assessed as having hypothyroidism.  The claims file contains 
numerous VA and private treatment records which show continued 
treated for hypothyroidism.  

There is also no competent medical evidence relating the current 
thyroid disorder to active service.  While the Veteran may 
believe his hypothyroidism is due to service, medical evidence 
generally is required to establish a medical diagnosis or to 
address questions of medical causation.  Lay assertions of 
medical status do not constitute competent medical evidence for 
these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Here, the Veteran has not shown, however, that he has the 
expertise required to offer an opinion regarding any causal 
relationship between these disabilities and active service.  
Again, there is no documentation of any injury or findings with 
respect to hypothyroidism in service.  

In reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

2.  Psychiatric Disorder

The Veteran has alleged that he has developed a psychiatric 
disorder as a result of his military service.  Specifically, the 
Veteran has alleged that he has developed a psychiatric condition 
as a result of an incident in which the Veteran got into an 
argument with a woman on the base.  The Veteran was subsequently 
court-martialed due to this incident.  The Veteran has stated 
numerous times throughout the pendency of the appeal that he was 
subject to verbal and physical abuse during this incident and 
arrest.  Originally, the Veteran filed a claim for PTSD.  
However, given that the Veteran has been diagnosed with several 
psychiatric disorders, and notably has not been diagnosed with 
PTSD, the Board will address whether the Veteran has a 
psychiatric disorder which is related to service.  

A March 2007 statement from the Veteran's private doctor states 
that the Veteran was being treated with an anti-depressant for 
depression and anger issues.  The doctor opined that it was his 
medical opinion that most of the Veteran's depression and anger 
came from his time in the military.  The doctor explained that 
the Veteran suffered from flashbacks due to an incident when the 
Veteran was arrested in the military.  

A June 2009 VA examination report shows that the Veteran was 
diagnosed with depressive disorder, not otherwise specified and 
anxiety disorder, not otherwise specified.  The examiner opined 
that, based on the Veteran's history and mental status 
examination he has a diagnosis of depression and anxiety.  It 
appears that it is at least as likely as not, 50/50 probability, 
that his anxiety disorder not otherwise specified and depressive 
disorder, not otherwise specified are the result of the incident 
that he states occurred while he was in the military.  

A July 2009 addendum shows that the examiner received a 
compensation and pension request after finishing the above report 
stating that there is no objective evidence that the Veteran was 
kicked in the groin and therefore, the subsequent sterility 
cannot be related to service.  The examiner was asked to state 
whether the Veteran's anxiety and depressive disorder are the 
result of being arrested only, not being kneed in the groin or 
the subsequent sterility.  The examiner opined that he did not 
believe that the Veteran's anxiety and depressive disorder would 
be as a result of his arrest only.  Without the assumption that 
the Veteran was kicked in the groin area and then become sterile, 
it would be unreasonable to provide any diagnosis based only on 
his arrest.  

The evidence of record shows that the Veteran was involved in an 
incident with a woman on the base.  The records show that the 
Veteran was subject to a court-martial and was found to have 
engaged in disorderly conduct-namely using profane language.  
Though the evidence of record does not show that the Veteran was 
kneed in the groin and was subject to harassment and physical 
assault specifically, the evidence does show that the Veteran was 
involved in an indecent regarding a dispute over a television 
with a woman on the base, as described by the Veteran.  The 
Veteran can attest to factual matters, of which he could have had 
first-hand knowledge, e.g., the incident with the woman and the 
subsequent court-martial.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005)

In considering the whether the Veteran's current psychiatric 
disorder is related to his military service, the Board finds that 
the evidence is in relative equipoise.  That is, the 
preponderance of the evidence is not against the claim and the 
benefit of the doubt rule will be applicable.  See Ortiz, 274 
F.3d at 1365.  In support of the Veteran's claim there is 
evidence of a current disability and medical nexus evidence 
relating the Veteran's psychiatric disorder to his military 
service.  In addition there is evidence of an in-service incident 
to which the Veteran's psychiatric symptoms have been related.  

With respect to the medical nexus evidence, there are two medial 
opinions which relate the Veteran's current psychiatric 
disability to his military service.  The June 2009 VA examiner 
predicated his opinion on the Veteran's credible lay assertions.  
Then after the RO sent the examiner a letter and told him that 
there was no objective evidence of the physical assault reported 
by the Veteran, the examiner stated in a July 2009 addendum that 
he did not believe that the Veteran's anxiety and depressive 
disorder would be as a result of his arrest only.  The examiner 
stated that without the assumption that the Veteran was kicked in 
the groin area and then become sterile, it would be unreasonable 
to provide any diagnosis based only on his arrest.  However, the 
Board finds the July 2009 addendum opinion to be less probative 
than the June 2009 opinion.  The June 2009 opinion was rendered 
after a thorough examination with the Veteran.  The examiner 
obviously found the Veteran to be credible and based his opinion 
on the Veteran's statements.  The subsequent addendum was a 
product of the examiner getting information from the RO which 
seemed to indicate that the Veteran was not credible, and thus, 
was the basis for the examiner changing his opinion.  See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003) (It is not permissible 
for VA to undertake additional development if the purpose was to 
obtain evidence against an appellant's case).

In addition the other medical nexus evidence of record, the March 
2007 statement from the private physician related the Veteran's 
current depression diagnosis to his time in the military.  Thus, 
the opinion is not predicated on whether the Veteran was indeed 
physically assaulted, rather, the medical opinion relates the 
Veteran's current psychiatric disorder to the incident with the 
woman on the base and being court-martialed as well.  

Thus, after resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the evidence supports a grant of 
service connection for a psychiatric disorder, to include 
depressive disorder, not otherwise specified, anxiety disorder, 
not otherwise specified, and depression. 






ORDER

Entitlement to service connection for a thyroid condition is 
denied.  

New and material evidence having been received and the claim 
reopened, entitlement to service connection for a psychiatric 
disorder, diagnosed as a depressive disorder and an anxiety 
disorder, is granted.

New and material evidence having been received, service 
connection for chronic urinary disorder and impotence is 
reopened; the appeal is granted to this extent only.  


REMAND

With respect to the merits of the Veteran's claim for service 
connection for a chronic urinary disorder and impotence, the 
Board has determined that further development is warranted.  

The Veteran has contended throughout the duration of this appeal 
that he was kneed in the groin while serving on active duty and 
since that time he has had a chronic urinary condition and has 
had suffered from impotence.  

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.  In this case, the 
Veteran has specifically alleged that he was kneed in the groin 
during an incident on base.  Though there are no personnel or 
service treatment records which show that the Veteran was indeed 
physically assaulted, however, there are records which show that 
the Veteran was involved in an incident and subsequently was 
court-martialed.  As, such a VA examination is necessary in order 
to adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of any current urinary disorder 
and impotence.  The claims file must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any current urinary or 
impotence disorder found.  The examiner 
should express an opinion as to the 
following:

(a) Is it more likely, less likely, or at 
least as likely as not that the Veteran's 
urinary disorder and impotence had their 
onset during service; or, are such conditions 
otherwise is related any event or incident 
that occurred during his active military 
service?  In rendering his/her opinion the 
examiner should consider the Veteran's lay 
statements regarding in-service injury.  

(b) Is it more likely, less likely, or at 
least as likely as not that the Veteran's 
current urinary disorder and impotence were 
caused or aggravated by the Veteran's 
service-connected psychiatric condition.  The 
examiner should discuss whether the Veteran's 
urinary disorder and impotence are 
proximately due, the result of, or were 
aggravated by the medications prescribed for 
the Veteran's psychiatric condition.

A complete rationale for any opinions 
should be provided.

2.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


